Orders reversed and determination of the Temporary State Housing Rent Commission annulled, with costs in all courts. Section 2 of the State Emergency Housing Rent Control Law (L. 1950, ch. 250, as amd.) and section 5, formerly section 12 thereof, permit the issuance by the commission of an eviction certificate as to a rooming house like the one here involved only when “ no part of the accommodations is used by the tenant as his dwelling ” (§ 5, subd. 2, par. [b]). No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ.